DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 16, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle (US 20190238791 A1) in view of Biewer et al. (US 20190102521 A1), Seo et al. (US 8725082 B2) and Chen et al. (US 20140241714 A1).

Regarding claim 1, system of claim 1 is performed by the system of claim 26.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 26 (system) for the system of claim 1.

Regarding claim 3, the combination of Ingle, Biewer, Seo and Chen teaches previous claim. The combination further teaches the surgical system of any preceding claim 1 wherein, absent the dongle, the connection port of the surgical console is configured to receive a connector of a cable for coupling to the control device (Ingle, Fig. 4 and Par. 75, foot switch 302a (control device) is connected to the display unit 216 (surgical console) through a universal serial bus (USB) interface connector 219).

Regarding claim 5, the combination of Ingle, Biewer, Seo and Chen teaches previous claim. The combination further teaches the surgical system of claim 1, wherein the first and second communication devices are configured to wirelessly connect based on the pairing information in response to the dongle being physically coupled to the connection port of the surgical console (Blewer, Fig. 4B and the USB dongle 410 of the dialysis machine 302 and the USB dongle 411 of the receiving display 402 are securely paired (shown schematically via connection 401′).

Regarding claim 16, method of claim 16 is performed by the system of claim 26.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 26 (system) for the method of claim 16.

Regarding claim 22, the combination of Ingle, Biewer, Seo and Chen teaches previous claim. The combination further teaches the method of claim 16, wherein the surgical console is configured to be disposed in a non-sterile field, and wherein the method further comprises a step of moving the dongle (Blewer, Fig. 4 and Pars. 25-26, wherein a USB dongle 410 (first dongle) is inserted into and/or otherwise coupled to the dialysis machine 302 that displays a screen 405a (surgical console).

Regarding claim 26, Ingle teaches a surgical system comprising: 
a surgical console (Ingle, Fig. 4, display 216) configured to operate (Ingle, Fig. 4, a surgical scope device/laparoscope 402 and Par. 70, performing (i.e. operate)) a surgical device (Ingle, Fig. 4, a surgical scope device/laparoscope 402) and comprising a connection port (Ingle, Fig. 4, USB interface connector 219 of the display 216 (surgical console)); 
a control device (Ingle, Fig. 4 and Par. 75, a foot switch 302aconfigured to communicate with the surgical console (Ingle, Fig. 4 and Par. 75, communicates with the display unit 216 (surgical console)) to remotely control the surgical device (Ingle, Fig. 4 and Par. 73, surgeon visualizes the captured and communicates images of the surgical site 401 in real time and perform the laparoscopy (surgical device))) and comprising a connection port (Ingle, Fig. 4, USB interface connector 219 of the foot switch 302a (control device)).
Ingle further teaches instead of using the wired foot switch 302a (wired control device), using a portable wireless controller 302b (wireless control device) that wirelessly communicates with the display unit 216 (surgical console) to “thereby enable the control device to wirelessly communicate with the surgical console to remotely control the surgical device” (Ingle, Fig. 4 and Par. 75).
However, Ingle does not teach explicitly teaches the surgical system further comprising: one of the first and second dongles being configured to physically couple to the connection port of the surgical console and the other one of the first and second dongles being configured to physically couple to the connection port of the control device.
Blewer teaches the medical (surgical) system (Blewer, Fig. 4), wherein a USB dongle 410 (first dongle) is inserted into and/or otherwise coupled to the dialysis machine 302 that displays a screen 405a (surgical console) and a second USB dongle 411 (second dongle) is inserted into and/or otherwise coupled to the receiving display 402 (control device) which the USB dongle 410 (first dongle) (Blewer, Fig. 4 and Pars. 25-26) to thereby enable the control device to wirelessly communicate with the surgical console to remotely control the surgical device
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Blewer into Ingle to enable wireless communication between the wired devices.
However, the combination of Ingle and Blewer does not teach the surgical system further comprising: the first dongle comprising a first communication device and a passive radio frequency (RF) device; the second dongle comprising a second communication device and an RF reader; wherein the RF reader of the second dongle is configured to receive pairing information from the passive RF device of the first dongle in response to the RF reader and the passive RF device being within a threshold proximity to one another; and wherein the first and second communication devices are configured to wirelessly connect based on the pairing information.
Seo teaches the first dongle (Seo, Fig. 1, electronic device 100 )comprising a first communication device (Seo, Fig. 1, BT module 170) and a passive radio frequency (RF) device (Seo, Col. 7 Line 60-Col. 8 Line 10,  NFC module (not shown) in tag mode (i.e. passive radio frequency (RF) device) ); the second dongle (Seo, Fig. 5, electronic device 200) comprising a second communication device (Seo, Fig. 1, BT module 240)  and an RF reader (Seo, Fig. 5 and Col. 12 Lines 1-10, NFC module 243 operates in a reader mode); wherein the RF reader of the second dongle is configured to receive pairing information from the passive RF device of the first dongle (Seo, Fig. 5 and Col. 12 Lines 1-10, acquires (receives) BT pairing information regarding the electronic device 100) (it is very well-known in the wireless art that the two devices that communicating with each other only when they are within communication range with each other for evidence see Par. 73 of Hoferer et al. (US 20210185742 A1)); and wherein the first and second communication devices are configured to wirelessly connect based on the pairing information (Seo, Fig. 5 and Col. 12 Lines 1-10, establish a short-range RF communication).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Seo into the combination of Ingle and Blewer to provide various communication services via the established communication channel.
However, the combination does not explicitly teach the NFC connection or communication between the RF reader and the passive RF device as taught above is in response to the RF reader and the passive RF device being within a threshold proximity to one another.
Chen teaches the system comprising the device 14 and device 12 (i.e. the RF reader and the passive RF device) (Chen, Fig. 1), wherein connection interrupt/disconnect when the device 14 moves away from the device 12 more than predetermined threshold or effective range and the connection establish when device the 14 moves within predetermined threshold or effective range of device 12 (Chen, Fig. 3, step 306 and Pars. 22, 27).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Chen into the combination of Ingle, Biewer and Seo to automatically detect the other device.


6 is rejected under 35 U.S.C. 103 as being unpatentable over Ingle (US 20190238791 A1) in view of Biewer et al. (US 20190102521 A1), Seo et al. (US 8725082 B2) and Chen et al. (US 20140241714 A1) and further in view of Sheynman et al. (US 20090111378 A1).

Regarding claim 6, the combination of Ingle, Biewer, Seo and Chen teaches previous claim.
However, the combination does explicitly teach the surgical system of claim 1, wherein the pairing information comprises at least a unique identification of the dongle and communication parameters associated with the dongle.
Sheynman teaches the pairing information comprising unique device ID and other communication parameters (Sheynman, Fig. 4 and Par. 49-51).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Sheynman into the combination of Igle, Biewer, Seo and Chen to identify the target device for establishing a short-range wireless connection.


Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle (US 20190238791 A1) in view of Biewer et al. (US 20190102521 A1), Seo et al. (US 8725082 B2) and Chen et al. (US 20140241714 A1) and further in view of Ma et al. (US 20160294485 A1).

Regarding claim 7, the combination of Ingle, Biewer, Seo and Chen teaches previous claim.
However, the combination does explicitly teach the surgical system of claim 1, wherein the dongle is configured to encrypt the pairing information and the control device is configured to decrypt the pairing information.
Ma teaches such feature (Ma, Par. 66).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Ma into the combination of Igle, Biewer, Seo and Chen to secure simple pairing.

Regarding claim 19, system of claim 19 is performed by the system of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (system) for the system of claim 19.


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle (US 20190238791 A1) in view of Biewer et al. (US 20190102521 A1), Seo et al. (US 8725082 B2) and Chen et al. (US 20140241714 A1) and further in view of Anderson et al. (US 20060250585 A1).

Regarding claim 8, the combination of Ingle, Biewer, Seo and Chen teaches previous claim.
However, the combination does explicitly teach the surgical system of claim 1, wherein the first communication device is configured to transmit control data to the second communication device such that the control device remotely controls the surgical device using the control data, and wherein the control device is configured to encrypt the control data and the dongle is configured to decrypt the control data.
Anderson teaches such feature (Anderson, Fig. 5 and Pars. 35-36, device 12 (i.e. control device), device 14 (i.e. dongle/surgical console)).


Regarding claim 20, system of claim 20 is performed by the system of claim 8.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 8 (system) for the system of claim 20.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ingle (US 20190238791 A1) in view of Biewer et al. (US 20190102521 A1), Seo et al. (US 8725082 B2) and Chen et al. (US 20140241714 A1) and further in view of Reid et al. (US 20170296107 A1).

Regarding claim 9, the combination of Ingle, Biewer, Seo and Chen teaches previous claim.
However, the combination does explicitly teach the surgical system of claim 1, wherein the control device comprises a housing and wherein the first communication device and RF reader are integrated within the housing.
Reid teaches such feature (Reid, Fig. 2 and Pars. 94, 97-99, RFID/NFC (i.e. RF reader)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Reid into the combination of Igle, Biewer, Seo and Chen to support a variety of potential applications.


s 13-14 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle (US 20190238791 A1) in view of Biewer et al. (US 20190102521 A1), Seo et al. (US 8725082 B2) and Chen et al. (US 20140241714 A1) and further in view of Asmi et al. (US 11257057 B1).

Regarding claim 13, the combination of Ingle, Biewer, Seo and Chen teaches previous claim.
However, the combination does explicitly teach the surgical system of claim 1, wherein the RF reader and the passive RF device are configured to operate on a frequency defined between 30 kHz and 30 MHz, 400 MHz and 450 MHz, or 860 MHz and 960 MHz.
Asmi teaches such feature (Amis, Col. 12 Lines 30-60).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Asmi into the combination of Igle, Biewer, Seo and Chen to support RFID communication.

Regarding claim 14, the combination of Ingle, Biewer, Seo and Chen teaches previous claim.
However, the combination does explicitly teach the surgical system of claim 1, wherein the first and second communication devices are configured to operate on a frequency greater than 1 GHz.
Asmi teaches such feature (Amis, Col. 12 Lines 5-30).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Asmi into the combination of Igle, Biewer, Seo and Chen to support Bluetooth or Personal Access Network (PAN) communication.

Regarding claim 23, system of claim 23 is performed by the system of claim 13.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 13 (system) for the system of claim 23.

Regarding claim 24, the combination of Ingle, Biewer, Seo and Chen teaches previous claim.
However, the combination does explicitly teach the method of claim 16, wherein the step of receiving pairing information from the passive RF device occurs at a frequency between 300 MHz to 1 GHz.
Asmi teaches such feature (Amis, Col. 12 Lines 30-60).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Asmi into the combination of Igle, Biewer, Seo and Chen to support RFID communication.

Regarding claim 25, the combination of Ingle, Biewer, Seo and Chen teaches previous claim.
However, the combination does explicitly teach the method of claim 16, wherein the step of establishing the wireless connection communication between the first and second communication devices occurs at a frequency greater than 300 MHz.
Asmi teaches such feature (Amis, Col. 12 Lines 30-60).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Asmi into the combination of Igle, Biewer, Seo and Chen to support ultrahigh frequency communication.


15 is rejected under 35 U.S.C. 103 as being unpatentable over Ingle (US 20190238791 A1) in view of Biewer et al. (US 20190102521 A1), Seo et al. (US 8725082 B2) and Chen et al. (US 20140241714 A1) and further in view of Fischer et al. (US 20030052547 A1).

Regarding claim 15, the combination of Ingle, Biewer, Seo and Chen teaches previous claim.
However, the combination does explicitly teach clam 15.
Fischer teaches the surgical system of claim 1, wherein the dongle comprises a connector identifier and an adaptive connector, and wherein the connector identifier is configured to determine a type of communication protocol used by the surgical console to receive and transmit data (Fischer, Fig. 2 and Pars. 47-49) and the adaptive connector is configured to communicate with the surgical console based on the type of the communication protocol used by the surgical console (Fischer, Fig. 2 and Par. 37).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Fischer into the combination of Igle, Biewer, Seo and Chen to create a communication path.


Claims 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle (US 20190238791 A1) in view of Biewer et al. (US 20190102521 A1), Seo et al. (US 8725082 B2) and Chen et al. (US 20140241714 A1) and further in view of Rofougaran (US 20080194300 A1).

Regarding claim 18, system of claim 18 is performed by the system of claim 29.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 29 (system) for the system of claim 18.

Regarding claim 29, the combination of Ingle, Biewer, Seo and Chen teaches previous claim.
However, the combination does explicitly teach the surgical system of claim 26, wherein the first dongle is configured to be powered through the connection port of the surgical console.
Rofougaran teaches power the USB device (dongle) when the USB device (dongle) coupled to wireline port 64 (Rofougaran, Fig. 4 and Par. 36).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Rofougaran into the combination of gle, Biewer, Seo and Chen to receive power through the wireline port.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Karunaratne (US 20160361662 A1)
[0222] FIG. 58 is a possible implementation of a baseplate 202 with triangulation capability. In this implementation toy bricks 10 with passive or active RFID tags 284 embedded in them as shown in FIG. 59, are interrogated by an NFC (near field communication) reader 285 with an interrogation antenna coil 286 which is wound around the perimeter of the display region 208 of baseplate 202. The reader 285 sends any data obtained from interrogation of NFC transponders within its vicinity to the computing device attached to the display 208 by means of device 287, 

Maus et al. US 20180047014 A1
29 can be used to pair the data key 10 with other interfacing device 32 using Bluetooth, NFC, RFID or another suitable frequency to create a wireless data link 34 between the data key and the interfacing device. The interfacing device 34 may operate as an active paired device (e.g. Bluetooth device), passive wireless device (e.g., passive RFID device), and/or a host device interconnecting the data key to a public or private network. 

Buck et al. US 20180070199 A1
[0002] For many years, electronic terminal devices have been installed and used in access control systems in connection with passive RFID transponders (Radio Frequency Identifier). The electronic terminal devices were configured as short-range communication devices and included RFID readers for reading in a wireless fashion access rights or at least user identifiers from RFID transponders to control access to an access controlled area, such as a building or a room, or to access controlled objects, such as a car or goods in a vending machine, etc. With the arrival of mobile radio phones (cellular phones, smart phones) that included active RFID-based communication interfaces, so called NFC interfaces (Near Field Communication), it became possible to use such mobile communication apparatuses as carriers of access rights rather than passive RFID transponders in form of RFID cards, dongles, or the like. 

Hamedi et al. US 20190034976 A1
]0113]….Other possible modes of wireless communication may include near-field communications, such as passive radio-frequency identification (RFID) and active (RFID) technologies. RFID and similar near-field communications may allow the various devices to communicate in short range when they are placed proximate to one another. In an embodiment using near field communication, two devices may have to physically (or very nearly) come into contact, 

Pendergast et al. US 20180250553 A1
[0035] The RFID reader 265 may be an active reader or a passive reader. A passive reader 265 receives radio signals from an active RFID tag. An active reader transmits interrogator signals and receives authentication replies from passive RFID tags. The RFID reader 265, in active embodiments, provides an encoded RF signal to interrogate the RFID tag 275.

NG US 20140092054 A1
[0029] In an implementation, the near field communication (NFC) system 150 of the hybrid stylus 130 may be configured in the manner of a passive RFID system well known to those skilled in the art and supplemented with an interface to the processing unit 142 for receiving the sensed pressure information. Alternatively, the processing unit typically contained within a passive RFID system may be used as the processing unit 142. In either case, appropriate programming or configuration of the processing unit 142 is made so as to effectuation the making of the pressure measurement and the communication of the pressure information over the RF communications link 182.

Kobayashi US 20140044435 A1
[0023] Each of the interface 20 of the control device 10 and the interface 40 of the information processing apparatus 16 is a reader and writer for RFID (Radio Frequency IDentification), an IrDA (Infrared Data Association) transmitting and receiving device, an interface for RS232C or USB (Universal Serial Bus), or a reader and writer for a SD (Secure Digital) card or CF (Compact Flash) storage card, for example. Thus, a wireless system such as the IrDA or the RFID, a wire system such as the RS232C or the USB, or a storage medium such as the SD card or the CF card can be used for the transmission of the pairing information from the information processing apparatus 16 to the control device 10.

Wang et al. US 20160212796 A1
A system for projecting a displayed image of an electronic device through networking, applied to a conference room having at least one Wi-Fi AP, includes at least one electronic device, at least one USB flash drive and a receiving module. The electronic device further has a screen, a wireless network module and an identity. The USB flash drive is to store a pairing information and a network projection software. The receiving module further has an IP address. When the USB flash drive is connected with the electronic device, the electronic device captures the pairing information and uses the wireless network module to couple the at least one Wi-Fi AP, the electronic device further uses the pairing information to login the IP address of the receiving module, and then the electronic device uses the network projection software to output the displayed image to the receiving module.

Cheng US 20120271725 A1

    PNG
    media_image1.png
    638
    596
    media_image1.png
    Greyscale

[0039] In one embodiment, a consumer may bring an NFC-enabled or a radio-frequency-identification (RFID) tag 111 into communication range with dongle device 109 in the absence of an NFC-enabled communications device like device 110. This action may cause a consumer identification (ID) parameter such as a personal identification number (PIN) or personal access code (PAC) to be transmitted (read) from the NFC or RFID tag. The ID may also include a network destination address like a universal resource locator (URL) to the online repository destination. Management service 105 includes a LAN 126 

Berggren et al. US 20150349561 A1
[0034] The electrical device comprises a data interface for coupling the electrical 102 to the charger 101. The data interface may be the above-described USB interface. The data interface comprises a power supply connector VBus, a ground connector GND, a first data line connector D+ and a second data line connector D−. Furthermore, the data interface may comprise an identification connector ID. The electrical device 102 comprises furthermore a switched mode battery charger (SMBC) 107 which is coupled to the rechargeable battery of the electrical device. The battery charger 107 receives a charging current from the power supply connector VBus and/or from a switch unit 108 and provides the received charging current to the rechargeable battery for charging. The switch unit 108 is configured to selectively connect the data lines D+ and D− to the battery charger 107 or a sense and USB processing unit 109. The switch unit 108 is furthermore configured to selectively short-circuit the data lines D+ and D−. The electrical device comprises furthermore a (not shown) processing unit adapted to control the switch unit 108 and to receive information from the sense unit 109

Brands et al. US 20150121466 A1 
[0304] To avoid user interaction for the configuration of the connection between peripheral device and base unit, a pairing process is used. This pairing process provides the peripheral device, i.e. the connection unit with networks parameters needed to set up the local network. As an example, the peripheral device can be briefly plugged into the USB port (11) of the base unit (B). The base unit then optionally does a software validity check, optionally does a software update of the portable application 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/4/2022